Citation Nr: 0936394	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-25 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbosacral spine.

2.  Entitlement to service connection for DJD of both hips.

3.  Entitlement to service connection for chondromalacia and 
DJD of both knees.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who had active duty from February 
1964 to February 1966.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Denver RO.  In January 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
In April 2008, these matters were remanded for additional 
development.  In April 2009, the Board sought an advisory 
medical opinion from Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  DJD of the lumbosacral spine was not manifested in 
service or in the first postservice year, and a preponderance 
of the evidence is against a finding that such disability is 
related to his service.

2.  DJD of the hips was not manifested in service or in the 
first postservice year, and a preponderance of the evidence 
is against a finding that such disability is related to his 
service.

3.  Chondromalacia and DJD of the knees were not manifested 
in service or in the first postservice year, and a 
preponderance of the evidence is against a finding that the 
Veteran's DJD of the knees and chondromalacia are related to 
his service.





CONCLUSIONS OF LAW

1.  Service connection for DJD of the lumbosacral spine is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for DJD of the hips is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  Service connection for DJD and chondromalacia of the 
knees is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date 
of award).

A June 2007 letter informed the Veteran of evidence and 
information necessary to substantiate his claims for service 
connection, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  He was 
also provided notice mandated by Dingess.  Although complete 
notice was not provided prior to the initial adjudication of 
the claims, these matters were readjudicated after full 
required notice was provided, and the Veteran had opportunity 
to respond (curing the notice timing defect).  See December 
2008 supplemental statement of the case (SSOC);  Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006) (a notice timing 
defect is cured by notice followed by readjudication of the 
claim by the Agency of Original Jurisdiction).

The Veteran's service treatment records (STRs) are associated 
with his claims file.  VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The Veteran was afforded VA examinations.  In April 
2009, the Board arranged for an advisory medical opinion from 
a VHA specialist regarding the etiology of the Veteran's DJD 
of the lumbar, hips, and knees.  VA's duty to assist is met.  

II. Factual Background 

The Veteran's STRs contained January 1965 correspondence from 
two physicians who had treated the Veteran in January 1960.  
At that time, the Veteran had a variety of symptoms such as 
conjunctivitis, sore throat, generalized joint pain, and 
penile discharge that had been ongoing for 3 weeks.  After 
being treated and observed for 2 months, his symptoms 
disappeared and the final impression was that he had Reiter's 
syndrome.  One of letters noted that the Veteran had a 
recurrence of some symptoms in July 1963, and was treated 
with steroids and antibiotics.

The Veteran's November 1963 pre-induction examination was 
silent for complaints, findings, or diagnosis of the lumbar, 
knees, or hips.  An associated medical history report noted 
the Veteran had Reiter's syndrome in 1960.  A March 1963 X-
ray report notes the Veteran had a clinical history of low 
back trouble as well as a history of Reiter's syndrome.  X-
rays were normal.  In September 1964, he was admitted into a 
hospital with complaints of a 2-week history of joint pain.  
His pain was mostly in his hips and there was no history of 
morning joint stiffness or an aggravation of symptoms with 
changes in the weather.  X-rays of both hips were normal and 
the Veteran did not develop any additional joint symptoms 
such as swelling, inflammation, or tenderness.  It was 
determined that a diagnosis of Reiter's syndrome could not be 
made.  In May 1965, he complained of burning in his eyes, 
penile rash, occasional mild dysuria, and neck, hip, and left 
knee pain.  By June, the Veteran reported that his symptoms 
were improving and the notation from the orthopedic clinic 
emphasized that this was not secondary to arthritis.  The 
following month, he reported his symptoms had worsened.  A 
December 1965 note indicates the Veteran had painful hips and 
neck.  His history of Reiter's syndrome prior to service was 
noted, but it could not be currently diagnosed.  In January 
1966, he was evaluated prior to separation from service.  It 
was noted that his chart was reviewed.  The only current 
complaints were a painful neck and occasional pain in both 
knees without swelling.  An evaluation of his knees by 
orthopedics was recommended.  His separation examination 
included normal evaluations of the spine and lower 
extremities.  It also noted that arthritis was by history 
only. 

Postservice records include August 1999 VA records that note 
the Veteran's history of Reiter's syndrome.  He reported he 
had essentially been in remission since he was 21 years old, 
but had occasional bilateral hip pain especially with 
activity and after prolonged (the equivalent of 6 city 
blocks) walking.  He indicated that his bilateral hip pain 
had been chronic for years.  October 1999 X-rays of both hips 
were normal.  In July 2000, the Veteran reported that he had 
residual hip and knee pain as well as knee swelling after he 
entered the military.  He was pain free for 30 years (from 
age 24 to 54) until he had an onset of severe hip pain when 
climbing a mountain and severe knee pain when descending the 
mountain.  His past medical history included a motor vehicle 
accident at age 16 with possible knee injuries.  The 
assessment was that the Veteran had a history of Reiter's 
syndrome as a young adult and that he presently had severe 
knee and hip pain for the past few years.  The Veteran 
reported that X-rays in the past year were positive for DJD 
and the physician indicated the Veteran possibly had an early 
onset of DJD/osteoarthritis from his previous Reiter's 
syndrome as well as his previously active lifestyle (hiking 
and camping).  November 2000 X-rays of both knees were 
normal; however, X-rays of the hips revealed osteoarthritic 
changes involving the acetabular margin of both hips.

On October 2002 VA examination, the Veteran reported having 
problems with his hips and knees for 2 years.  October 2002 
X-rays of the lumbar spine revealed evolving moderate 
osteoarthritic changes involving L4-L5 and L5-S1.  The 
diagnoses were DJD of the lumbosacral spine and hips, and 
chondromalacia of the knees.  

February 2004 X-rays revealed mild DJD of both knees.  May 
2007 X-rays of the lumbosacral spine reveal multilevel 
degenerative disc disease, partial collapse in the L2 
vertebral body, and related degenerative changes.  Left hip 
complaints were noted in April and June 2007.  

On July 2007 VA examination, the Veteran reported that his 
bilateral knee and hip pain and lumbosacral pain started in 
1960 and worsened during military service.  He noted X-rays 
revealed DJD in the knees, the lumbosacral spine, and the 
right hip, but not the left hip.  The physician reviewed the 
claims file, examined the Veteran, and opined that the 
Veteran's DJD was a disease of aging and not related to his 
Reiter syndrome.  

At the videoconference hearing in January 2008, the Veteran 
testified that his hips and knees hurt while he was climbing 
and descending a mountain years earlier and how the pain had 
been with him ever since.  

On June 2008 VA examination, the examiner noted the medical 
history of the Veteran's bilateral hip and knee and lumbar 
problems, and that the Veteran's current complaints involved 
pain in these areas.  It was noted that June 2008 X-rays 
revealed degenerative changes in the left hip.  The diagnoses 
were mild arthritis in the hips and knees, and mild arthritis 
and disc disease in the lumbosacral spine.  The physician 
opined that the Veteran's disabilities were at least as 
likely as not related to the symptoms and findings noted in 
service to some degree.  He also opined that the Veteran's 
hips, knees, and spine disabilities were a combination of 
rheumatoid arthritis and osteoarthritis, which was an aging 
phenomenon.  He further opined that some of the symptoms pre-
dated service due to the Veteran's history of a rheumatoid 
type condition and that the military contributed to some 
degree to the current disabilities, although some of the 
current disabilities were related to the pre-service 
problems.  

On October 2008, the VA examiner was asked to review the 
Veteran's claims file again and clarify the opinions offered 
in June 2008.  Upon this review of the record, he changed his 
opinion and found that it was more likely than not that the 
Veteran's current disabilities were caused by his pre-service 
condition, rheumatoid arthritis, which was diagnosed when he 
was a teenager.  Regarding aggravation in service, the 
physician opined that the Veteran's disabilities were not 
aggravated or made worse by the time in service, and that the 
worsening of symptoms was a natural progression of the 
preexisting rheumatoid arthritis.  The physician also noted 
that the Veteran had a relatively short career in service 
that spanned 2 years and opined that it was less likely than 
not that the current disabilities of the knees, hips, and 
lumbosacral spine were caused by the time spent in service.

Because there were conflicting medical opinions regarding the 
etiology of the Veteran's degenerative changes in his hips, 
knees, and lumbosacral spine, the Board sought a VHA opinion.  
In June 2009, a VHA medical expert review the Veteran's 
claims file, and opined that the Veteran's degenerative 
disease was a natural occurrence related to hiss aging and 
life-style, and that the pes planus deformities also may have 
contributed to his arthritis.  The expert noted the Veteran's 
history prior to, during, and after service, and indicated he 
did not believe that the Veteran's reactive arthritis was 
still active during service, but indicated that it was 
possible that the reactive arthritis may have left him 
significantly deconditioned when he entered service or that 
he had some evidence of long-term joint damage, secondary to 
reactive arthritis, that was aggravated by service.  He added 
that the fact that the Veteran did so well for so many years 
following service strongly supported his opinion that the 
reactive arthritis was not worsened by service.  He commented 
that there was no evidence to suggest that the Veteran had 
reactive arthritis in the past 40 years and noted that the 
Veteran did quite well for 30 years after service.  During 
that 30 year period, the Veteran maintained a very active 
outdoor lifestyle that included hiking and fishing.  It had 
only been during that past few years that the Veteran 
required medical treatment and he was at an age where it 
would not be unusual for him to start developing degenerative 
arthritis.  He stated that the amount of arthritis noted on 
the Veteran's reports did not seem to be more severe than 
what would be expected in any gentleman of the Veteran's age 
with degenerative arthritis.  He added that reactive 
arthritis may have predisposed him to develop osteoarthritis 
in his later years and that the additional stress on his 
joints in service may have exacerbated this.  

III. Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The record shows that the Veteran has DJD of the hips, knees, 
and lumbosacral spine based on X-ray evidence.  What must be 
determined by competent (medical) evidence is whether such 
disabilities are related to service.  As noted, there were 
some complaints of joint pain noted in service; however, 
there was no objective evidence of DJD at that time and it 
was not diagnosed until many years later.  Consequently, the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112 
do not apply. 

The Board has considered the conflicting evidence regarding 
the etiology of the Veteran's DJD of the hips, knees, and 
lumbosacral spine and finds that the preponderance of the 
evidence supports a conclusion such disabilities are not 
related to the Veteran's service.  The June 2008 examiner who 
initially opined that the Veteran's activities in service 
contributed to his arthritis, subsequently opined, based on a 
second review of the claims file, that the Veteran's 
arthritis of the hips, knees, and lumbosacral spine was 
caused by rheumatoid arthritis that predated service and was 
not aggravated by service.  Since he retracted his initial 
opinion, that opinion is lacking in probative value.  

The July 2007 VA examiner and the VHA specialist opined that 
the Veteran's DJD is due to aging and an active postservice 
lifestyle.  The VHA examiner provided a detailed explanation 
as to why the Veteran's DJD was more likely related to aging 
and lifestyle than to other factors.  Thus, these opinions 
are considered probative and persuasive.  Greater weight may 
be placed on one physician's opinion over another's depending 
on factors such as reasoning employed by the providers and to 
what extent they cite supporting evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

To the extent that the record contains opinions that also 
link the Veteran's DJD of the hips, knees, and lumbosacral 
spine to Reiter's syndrome and bilateral foot disabilities, 
the Board emphasizes that Reiter's syndrome and bilateral pes 
planus are not service-connected disabilities.  Thus, there 
is no basis for considering service connection for DJD on a 
secondary basis since such a claim lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that chondromalacia of the knees was 
diagnosed while  the appeal was pending, and that such 
disability falls within the scope of the claim of service 
connection for bilateral knee disability.  However, there is 
no competent evidence that relates such disability to 
service.  Significantly, the only competent (medical) 
evidence that addresses the etiology of the Veteran's 
bilateral knee disabilities is against his claim of service 
connection; the 2008 examiner specifically opined that none 
of the Veteran's knee disabilities was related to his 
service, and explained the rationale for the opinion.

The Veteran's own statements to the effect that his hip, 
knee, and lumbosacral spine disabilities are related to his 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical diagnosis and 
etiology; this is a question that is medical in nature and is 
not capable of resolution by lay observation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding 
that the Veteran's DJD of the hips, knees, or lumbosacral 
spine and chondromalacia of the knees is related to service, 
service connection for such disabilities must be denied.





ORDER

Service connection for DJD of the lumbosacral spine is 
denied.

Service connection for DJD of the hips is denied.

Service connection for DJD and chondromalacia of the knees is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


